Confidential

Translation Version Solely for Reference



EXCLUSIVE COMMERCIAL CONSULTANCY
SERVICE AGREEMENT
BY AND BETWEEN
SHANGHAI EWORLDCHINA INFORMATION TECHNOLOGIES CO., LTD.
AND




  WFOE[


DATED May 11, 2007

--------------------------------------------------------------------------------

Exclusive Commercial Consultancy Service Agreement

This Exclusive Commercial Consultancy Service Agreement (the “Agreement”) is
entered into in Shanghai, the People’s Republic of China (the “PRC”) as of May
11, 2007 by and between the following parties:

(1)      WFOE, a wholly foreign owned enterprise established under the PRC laws,
with its principal business place at 1088 South Pudong Road, Suite 1603,
Shanghai (“Party A”) ; and   (2)      Shanghai EworldChina Information
Technologies Co., Ltd.       , a limited liability company established under the
PRC laws, with its principal business place at 1088 South Pudong Road, Suite
1202, Shanghai and with Li Zhi Gang  as its legal representative (“Party B”).  

(In this Agreement, Party A and Party B may be individually referred to as a
“Party” and collectively as the “Parties”.)

Whereas

Party B intends to engage Party A to provide it with commercial consultancy
services in order to promote the development of its own business, and Party A
agrees to accept such engagement.

Upon friendly consultations, the Parties hereby agree as follows:

Article 1 - Definition

1.1      Except as otherwise construed in the terms or context hereof, the
following terms used herein shall have the following meanings:  

“Party B’s Business”    shall mean all the business engaged in and     
developed by Party B currently and at any time      during the valid term
hereof;    “Consultancy Services”    shall mean the commercial consultancy
services      in connection with Party B’s Business to be      provided by Party
A to Party B, including but 


WFOE&EworldChina Consulting Service Agreement

1

--------------------------------------------------------------------------------

    not limited to:                    (1)    assisting Party B in the
collection of          commercial information and the          market research
in connection with          Party B’s Business;          (2)    introducing
clients to Party B in the          capacity of an agent and assisting         
Party B in establishing commercial          cooperation relationship with such 
        clients;                  (3)    assisting in the establishment of
client          database    and    other business          information database
and providing          daily management, maintenance and          updating of
such database;      (4)    providing Party B with suggestions          and
opinions for the establishment          and improvement of Party B’s         
corporate    structure,    management          system and department setup and 
        assisting Party B in improving Party          B’s internal management
system;      (5)    providing other    commercial          consultancy services
as required by          Party B from time to time to the          extent
permitted by the PRC Laws.    “Service Team”    shall mean the team established
by Party A to      provide the services under this Agreement to      Party B and
the members of such team shall      include the employees hired by Party A and
the      third party professional advisors and other      personnel hired by
Party A;            “Consultancy Service Fees”    shall mean all fees payable by
Party B to Party 


WFOE&EworldChina Consulting Service Agreement

2

--------------------------------------------------------------------------------

    A pursuant to Article 3 of this Agreement for the      Consultancy Services
provided by Party A;    “Year”    shall mean a calendar year commencing on     
January 1 and ending on December 31.    “Business Revenues”    shall mean, in
any Year within the term hereof,      the revenues arising from the operation of
Party      B’s business by Party B in such Year and      recorded in the column
Major Business Revenue      of Party B’s balance sheet which is prepared     
according to Chinese accounting standards. 


1.2      The references to any laws and regulations (the “Laws”) herein shall be
deemed (1) to include the references to the amendments, changes, supplements and
reenactments of such Laws, irrespective of whether they take effect before or
after the formation of this Agreement and (2) to include the references to other
decisions, notices and regulations enacted in accordance therewith or effective
as a result thereof.   1.3      Except as otherwise stated in the context
herein, all references to an article, clause, item or paragraph shall refer to
the relevant part of this Agreement.  

Article 2 – Services of Party A

2.1      Party A shall procure enough human resources and other relevant
resources to ensure the provision of the Consultancy Services in good quality.
However, Party A may at its discretion replace any member of the Service Team
from time to time or change the specific service duties of any member of the
Service Team from time to time, provided that such replacement or change will
not materially affect the daily business operation of Party B.   2.2      Party
A shall provide Party B with the Consultancy Services and communicate with Party
B with respect to all information related to Party B’s Business and/or Party B’s
clients in a timely manner.  

WFOE&EworldChina Consulting Service Agreement

3

--------------------------------------------------------------------------------

Article 3 – Consultancy Service Fees

3.1      Party A shall be entitled to the service fees payable by Party B (the
“Consultancy Service Fees”) for the Consultancy Services to be provided by Party
A under this Agreement. During the period starting from April 12007 to December
31, 2007, the amount of such Consultancy Service Fees shall be twenty-five
percent (25%) of the total Business Revenues of Party B. Thereafter, the
standards of the Consultancy Service Fees shall be adjusted and determined in
writing by the Parties on a yearly basis.   3.2      The Parties agree that
Party B shall make the payment of the service fees in accordance with the
provisions as follows:  

(1)      The Consultancy Service Fees shall be settled on a quarterly basis.
Prior to January 10, April 10, July 10 and October 10 of each year, Party B
shall make the payment of the Consultancy Service Fees for the preceding three
(3) months.   (2)      After the end of each of Party B’s accounting Years,
Party A and Party B shall, on the basis of Party B’s total annual Business
Revenues in the preceding accounting Year which is verified by an auditing
report issued by a Chinese certified public accountant firm mutually accepted by
the Parties, carry out the overall examination and verification on the
Consultancy Service Fees actually payable by Party B, and shall make payment
adjustment (to return in case of overpayment accordingly, or make up in case of
underpayment) within fifteen (15) working days of the issuance of the auditing
report. Party B undertakes to Party A that it will provide the involved Chinese
certified public accountant firm with all necessary materials and assistance and
procure it to complete and issue to the Parties the auditing report for the
preceding Year within thirty (30) working days after the end of each Year.  

3.3      Party B shall pay all the Consultancy Service Fees in a timely manner
into the bank account designated by Party A according to the provisions of this
Article 3.     If Party A changes its bank account, it shall notify Party B in
writing of such change seven (7) working days in advance.  

WFOE&EworldChina Consulting Service Agreement

4

--------------------------------------------------------------------------------

3.4      As agreed by the Parties, they shall sign a supplemental agreement in
the form attached hereto as Appendix 1 each Year since 2008 to determine the
detailed calculation method of Consultancy Service Fees payable by Party B to
Party A for such Year prescribed in Article 3.1 hereof. The Parties shall
consult with each other and decide on such supplemental agreement one (1) month
immediately before the beginning of such Year.   3.5      During the effect term
of this Agreement, in case Party A provides other services as required by Party
B which are not included herein, the Parties agree to first cooperate in the
manner prescribed under this Agreement or the manner most similar to that under
this Agreement and to make corresponding adjustments to the calculation method
of Consultancy Service Fees prescribed in Article 3.1 in writing.  

Article 4 – Party B’s Obligations

4.1      The Services provided by Party A hereunder shall be exclusive. During
the effective term hereof, without Party A’s prior written consent, Party B
shall not enter into any agreement with any other third party for the purpose of
engaging such third party to provide to Party B services identical or similar to
the services provided by Party A under this Agreement.   4.2      For the
convenience of Party A’s provision of services, Party B shall provide Party A
with such relevant materials as Party A may require accurately and promptly.  
4.3      Party B shall, according to the provisions of Article 3 hereof, pay the
full amount of the Consultancy Service Fees to Party A in a timely manner.  
4.4      Party B shall maintain a good reputation of itself, make its best
efforts to develop business and maximize the profits.  

4.5      The Parties hereby acknowledge that in accordance with the terms and
conditions set forth in an Equity Pledge Agreement signed on , 2007 among all
the registered shareholders of Party B as of the date hereof (the “Current
Shareholders”) and Party A, the Current Shareholders have pledged the equity  

WFOE&EworldChina Consulting Service Agreement

5

--------------------------------------------------------------------------------

interest respectively held by them in Party B to Party A to ensure the
performance of Party B’s obligations under this Agreement.

Article 5 –Intellectual Property

5.1      Intellectual property of the work products generated in the process of
the Consultancy Services provision by Party A under this Agreement shall belong
to Party A.   5.2      For the purpose of this Agreement, Party B may use the
work products generated in the process of the Consultancy Services provision by
Party A according to this Agreement, provided, however, this Agreement does not
grant any license to Party B in any manner, to use such work products by any
means for any other purpose.  

Article 6 - Confidentiality Obligation

6.1      During the effective term of this Agreement, all client information and
other relevant materials related to Party B’s Business and services provided by
Party     A      (the “Client Information”) shall belong to the Parties jointly.
  6.2      Notwithstanding whether this Agreement is terminated or not, Party A
and Party     B      shall both be obliged to keep in strict confidentiality the
commercial secrets,     proprietary information and client information jointly
owned by the Parties, other relevant materials and other non-public information
in respect of the other Party obtained by the Parties as the result of
performance of this Agreement (collectively, the “Confidential Information”).
The Party receiving the Confidential Information (the “Receiving Party”) shall
not disclose the Confidential Information or any part thereof to any other third
party, except for disclosure made to such third party with prior written consent
by the other Party hereto or as required by relevant laws and regulations or the
rules of relevant stock exchanges; except for the purpose of performance of this
Agreement, the Receiving Party shall not use or indirectly use the Confidential
Information or any part thereof.  

WFOE&EworldChina Consulting Service Agreement

6

--------------------------------------------------------------------------------

6.3      The following information shall not be considered Confidential
Information:     (a)      any information previously obtained by the Receiving
Party as evidenced by written proof;     (b)      information that enters into
the public domain or is known by the public not through or for the reasons of
the fault of the Receiving Party; or     (c)      information thereafter legally
obtained by the Receiving Party by other means.  

6.4      The Receiving Party may disclose the Confidential Information to its
relevant employees, agents or professionals it employed. However the Receiving
Party shall ensure that the aforesaid staff shall also be bound by this
Agreement to keep the Confidential Information in confidentiality and use such
Confidential Information only for the purpose of performance of this Agreement.
 

Article 7 –Undertakings and Warranties

7.1      Party A hereby represents and warrants as follows:     7.1.1      it is
a limited liability company duly registered and validly existing under the laws
of its incorporation with independent legal person qualification, with full and
independent legal status and legal capacity to execute, deliver and perform this
Agreement, and may sue and be sued as an independent party.     7.1.2      its
has full corporate power and authorization to execute and deliver this Agreement
and all other documents to be entered into by it in relation to the transactions
stipulated hereby, and it has full power and authorization to complete the
transactions stipulated hereby. This Agreement has been validly and duly
executed and delivered by it and shall constitute legal and binding obligations
on it and shall be enforceable against it in accordance with its terms.  

7.2 Party B hereby represents and warrants as follows:

WFOE&EworldChina Consulting Service Agreement

7

--------------------------------------------------------------------------------

7.2.1      it is a limited liability company duly registered and validly
existing under the laws of its incorporation with independent legal person
qualification, with full and independent legal status and legal capacity to
execute, deliver and perform this Agreement, and maysue and be sued as an
independent party.   7.2.2      its has full corporate power and authorization
to execute and deliver this Agreement and all other documents to be entered into
by it in relation to the transactions stipulated hereby, and it has full power
and authorization to complete the transactions stipulated hereby. This Agreement
has been validly and duly executed and delivered by it and shall constitute
legal and binding obligations on it and shall be enforceable against it in
accordance with its terms.   7.2.3      it shall promptly notify Party A of the
litigations in which it is involved and other adverse situations, and shall use
its best efforts to prevent the expansion of losses.   7.2.4      without Party
A’s prior written consent, Party B shall not dispose of its material assets nor
change its current shareholding structure in any way;   7.2.5      it shall not
enter into any transactions (except for those arising from its ordinary or
normal courses of business or those disclosed to Party A and consented by it in
writing) which may materially affect the assets, liabilities, business operation
and shareholding structure, any equity in a third party held by it and other
legal rights of Party B.  

Article 8 – Term of Agreement

8.1      The Parties hereby acknowledge that this Agreement is formed and
effective upon due execution of this Agreement by the Parties, and this
Agreement shall remain in force during the existing period of both parties,
unless early terminated in writing by the Parties.   8.2      Upon termination
of this Agreement, Party A and Party B shall still respectively  

WFOE&EworldChina Consulting Service Agreement

8

--------------------------------------------------------------------------------

comply with their obligations stipulated in Article 3 and Article 6 under this
Agreement.

Article 9 - Notice

9.1      Any notice, request, demand and other correspondences made as required
by or in accordance with this Agreement shall be made in writing and delivered
to the relevant party.   9.2      The abovementioned notice or other
correspondences shall be deemed to have been delivered when it is transmitted if
transmitted by facsimile; it shall be deemed to have been delivered when it is
delivered if delivered in person; it shall be deemed to have been delivered five
(5) days after posting the same if posted by mail.  

Article 10 – Default Liability

10.1      The Parties agree and acknowledge that if any Party (the “Defaulting
Party”) breaches substantially any of the agreements made under this Agreement,
or fails substantially to perform any of the obligations under this Agreement,
such breach shall constitute a default under this Agreement (the “Default”), and
then the non-defaulting Party shall have the right to require the Defaulting
Party to rectify such Default or take remedial measures within a reasonable
period. If the Defaulting Party fails to rectify such Default or take remedial
measures within such reasonable period or within ten (10) days following the
non-defaulting Party notifies the Defaulting Party in writing, requiring it to
rectify the Default, then the non-defaulting Party shall have the right to (1)
terminate this Agreement and require the Defaulting Party to indemnify it for
all the damage; or (2) require specific performance of the obligations of the
Defaulting Party hereunder and require the Defaulting Party to indemnify it for
all the damage.   10.2      Notwithstanding any other provisions herein, the
effectiveness of this Article 10 shall survive the suspension or termination of
this Agreement.  

WFOE&EworldChina Consulting Service Agreement

9

--------------------------------------------------------------------------------

Article 11– Force Majeure

In the event either Party’s performance of this Agreement is affected or such
Party fails to perform its obligations hereunder as agreed upon due to a direct
result of earthquake, typhoon, flood, fire, war, computer virus, design flaw of
instrumental software, internet hacker attack, change in policies and laws, and
other unforeseeable or unpreventable or unavoidable force majeure events, the
Party which incurs such force majeure event shall immediately inform the other
Party by facsimile and within thirty (30) days shall present a supporting
document with respect to details of the force majeure event and grounds for the
failure or delay to perform this Agreement. The aforesaid document shall be
issued by the notary authority at the region where the force majeure occurs. The
Parties shall determine whether the performance of part of this Agreement should
be exempted or delayed based on the extent of effect by such force majeure event
on the performance hereof. Neither Party shall be liable for economic losses
suffered by either Party due to force majeure events.

Article 12 - Miscellaneous

12.1      This Agreement shall be prepared in the Chinese language in two (2)
original counterparts, and each Party shall hold one (1) counterpart.   12.2   
  The formation, validity, execution, amendment, interpretation and termination
of this Agreement shall be subject to the PRC Laws.   12.3      Any disputes
arising hereunder and in connection herewith shall be settled through
consultations between the Parties, and if the Parties cannot reach an agreement
regarding such disputes within thirty (30) days of their occurrence, such
disputes shall be submitted to China International Economic and Trade
Arbitration Commission Shanghai Commission for arbitration in Shanghai in
accordance with the arbitration rules of such Commission, and the arbitration
award shall be final and binding on the Parties.   12.4      Any rights, powers
and remedies empowered to any Party by any provisions herein shall not preclude
any other rights, powers and remedies enjoyed by such Party in accordance with
laws and other provisions under this Agreement, and the exercise of its rights,
powers and remedies by a Party shall not preclude its exercise of its other
rights, powers and remedies by such Party.  

WFOE&EworldChina Consulting Service Agreement

10

--------------------------------------------------------------------------------

12.5      The failure to or delay by a Party in exercise of any of its rights,
powers and remedies hereunder or in accordance with the laws (the “Party’s
Rights”) shall not constitute a waiver thereof, nor shall any single or partial
waiver of such Party’s Rights preclude the exercise of the same by such Party in
other manner and the exercise of other Party’s Rights.   12.6      The headings
of each article herein are for reference only, and in no circumstances shall
such headings be used in or affect the interpretation of the provisions hereof.
  12.7      This Agreement shall supersede any other written or verbal agreement
previously entered into by the Parties and in relation with the matters
prescribed herein and shall constitute the entire agreement between the Parties.
  12.8      Each provision contained herein shall be severable and independent
from any other provisions, and if at any time any one or more provisions herein
become invalid, illegal or unenforceable, the validity, legality or
enforceability of the other provisions herein shall not be affected thereby.  
12.9      Any amendments or supplements to this Agreement shall be made in
writing and shall take effect only when properly signed by the Parties to this
Agreement.  

12.10

Party B may not assign any of its rights and/or obligations hereunder to any
third party without the prior written consent from Party A. Subject to the PRC
Laws, Party A shall be entitled, after serving a notice to Party B, to assign
any of its rights and/or obligations hereunder to any third party designated by
it.

12.11 This Agreement shall be binding on the lawful successors of the Parties.

12.

12The Parties undertake to respectively declare and pay the taxes levied on it
related to the transactions hereunder according to the laws.

[The remainder of this page has been intentionally left blank]

WFOE&EworldChina Consulting Service Agreement

11

--------------------------------------------------------------------------------

[Signature Page]

IN WITNESS WHEREOF, the Parties have caused this Exclusive Commercial
Consultancy Service Agreement to be executed as of the date and in the place
first set forth above.

WFOE
(Chop)
By______________
Name
Position: Authorized Representative


Shanghai EworldChina Information Technologies Co., Ltd.

  (Chop)
By______________
Name
Position: Authorized Representative


WFOE&EworldChina Consulting Service Agreement

12

--------------------------------------------------------------------------------

Schedule 1:

Form of Supplemental Agreement

This Supplemental Agreement to the Exclusive Commercial Consultancy Agreement
(the “Supplemental Agreement”) is entered into in Shanghai, the People’s
Republic of China (the “PRC”) as of , by and between the following two Parties:

(1) WFOE[

(“Party A”)


  Contact Address: 1088 South Pudong Road, Suite , Shanghai
Legal Representative:


(2) Shanghai EworldChina Information Technologies Co., Ltd.

(“Party B”)

  Contact Address: 1088 South Pudong Road, Suite 1202, Shanghai
Legal Representative: Li Zhi Gang (×¢)


(In this Supplemental Agreement, Party A and Party B are collectively referred
to as the “Parties” and individually as a “Party”)

In accordance with the Exclusive Commercial Consultancy Agreement entered into
between the Parties on May 11, 2007, the Parties hereby enter into the
Supplemental Agreement as follows:

For Year [ ], Party B shall make the payment of the Consultancy Service Fees to
Party A on a quarterly basis in accordance with Article 3.1 and Article 3.2
under the Exclusive Commercial Consultancy Agreement, the amount of which shall
be calculated as follows:

WFOE&EworldChina Consulting Service Agreement

13

--------------------------------------------------------------------------------

Party A    Party B    WFOE    Shanghai EworldChina Information      Technologies
Co., Ltd. 


(Chop)    (Chop)    By______________    By______________  Name    Name 
Position: Authorized Representative    Position: Authorized Representative 


WFOE&EworldChina Consulting Service Agreement

14

--------------------------------------------------------------------------------

[ew8kx3x16x1.jpg]


--------------------------------------------------------------------------------